Case: 14-50906      Document: 00513198044         Page: 1    Date Filed: 09/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50906
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 17, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JESUS ALEJANDRO CARDENAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:13-CR-510-1


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Jesus Alejandro Cardenas was convicted by a jury of two counts of
fraudulently buying ammunition prior to exportation and two counts of
attempted exportation of ammunition in violation of 18 U.S.C. § 554(a). The
district court sentenced Cardenas to 72 months in prison on each count, with
the terms to run concurrently.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50906     Document: 00513198044      Page: 2      Date Filed: 09/17/2015


                                  No. 14-50906

      On appeal, Cardenas argues the district court should have instructed the
jury that to find him guilty of violations of § 554(a) (smuggling from the United
States), it must find that he violated 22 U.S.C. § 2778(c) (control of arms
exports and imports), with the specific intent to violate the law. We review a
jury instruction for abuse of discretion, affording substantial latitude to the
district court in describing the law to the jury. United States v. Santos, 589
F.3d 759, 764 (5th Cir. 2009). “However, when a jury instruction hinges on a
question of statutory construction, [this court’s] review is de novo.” United
States v. Williams, 610 F.3d 271, 285 (5th Cir. 2010).
      In United States v. Bernardino, 444 F. App’x 73, 74 (5th Cir. 2011), we
determined that, to establish an offense under § 554(a), the Government is
required to prove only that the defendant knew he was dealing with
ammunition that was intended for export and that the exportation was illegal.
We specifically rejected the argument that the jury charge should have
included an instruction requiring the Government to prove both that the
defendant knew that the ammunition was an item for which an export license
was required and intended to export the weapons without the license.
Bernardino, 444 F. App’x at 74. We followed Bernardino in United States v.
Reyes, 559 F. App’x 274 (5th Cir. 2014). Although Bernardino and Reyes are
unpublished and not controlling precedent, they are persuasive. See 5TH CIR.
R. 47.5.4; Ballard v. Burton, 444 F.3d 391, 401 & n.7 (5th Cir. 2006). We hold
that the district court did not err in instructing the jury.
      Cardenas also argues that the evidence was insufficient to support his
convictions even if the court instructed the jury properly as to elements of the
offense. “[R]eviewing courts must affirm a conviction if, after viewing the
evidence and all reasonable inferences in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements



                                        2
    Case: 14-50906     Document: 00513198044     Page: 3   Date Filed: 09/17/2015


                                  No. 14-50906

of the crime beyond a reasonable doubt.” United States v. Vargas-Ocampo, 747
F.3d 299, 301 (5th Cir.) (en banc) (citing Jackson v. Virginia, 443 U.S. 307, 319
(1979)), cert. denied, 135 S. Ct. 170 (2014).
      Cardenas concedes that he stated that he knew that the ammunition was
destined for Mexico. Cardenas also concedes that the evidence would allow a
finding that he suspected that the exportation of ammunition was illegal or
that he was acting in reckless disregard of whether his actions were illegal but
asserts that the evidence was not sufficient to show that he actually knew that
the exportation of ammunition was illegal.        This argument ignores that
Cardenas was told by a federal agent to contact him if Cardenas were contacted
by any individual in Mexico so that the agent could identify individuals
involved in the smuggling of ammunition.         Cardenas did not provide any
information to the federal agent even though he made a subsequent
ammunition purchase for his confederate in Mexico. The evidence is sufficient
to demonstrate beyond a reasonable doubt that Cardenas knew that the
exportation of ammunition to Mexico was contrary to the laws of the United
States. The judgment of the district court is AFFIRMED.




                                        3